DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.

Claim Rejections - 35 USC § 103
Claim 1-3, 5, 7, 9-10 and 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stokes et al (WO 2006/026801 A1) in view of Enology Notes, Nagao (JP 2010-158207), Zoecklein et al (Wine Analysis and Production), Fujiwara et al (JP 2004-236582), Stokes et al (WO 03/029089), Waidelich (US 20090104308 A1), Dau et al (US 4,724,080) and filtsep.com (“Filtration in beverages: Process innovation for the final step prior to bottling https://www.filtsep.com/content/features/filtration-in-beverages-process-innovation-for-the-final-step-prior-to-bottling/ March 18, 2009).
Claims 1, 9 and 14 require the following limitations:
---a filled aluminium container comprising wine;
---maximum oxygen content of the head space is 1 % v/v;
---the wine prior to filling is micro filtered;
---the wine has dissolved oxygen levels throughout the aluminium container filling process at a level less than 0.5 mg/l;
---final levels of dissolved CO2 in the wine are from 400 to 800 ppm for white wines and from 200 ppm to 400 ppm for red wines; 
---dissolved oxygen at winery and after wine transfer is less than 0.5 mg/l, dissolved oxygen in storage tank at filling facility prior to canning is less than 0.5 mg/l, the dissolved oxygen content is less than 0.5 mg/1 after filling of the wine into the container,  
 ----level of free S02 in the wine is from 38 ppm to 44 ppm at the winery, 
--- wine has a pH of 2.9 to less than 3.5 for red wine, sparkling rose wine, and white wine and which wines have an alcohol content above 9 % v/v, 
--- wine has a pH of 2.9 to less than 3.5 and a sorbic acid content greater than 90 mg/l for wine which has an alcohol content below 9 % v/v.
In regard to claims 1 and 14-16, Stokes et al discloses a filled aluminum container comprising wine (Abstract). In regard to claim 9, Stokes et al discloses a method for filling an aluminum container with wine (page 9).
In regard to the recitation of the headspace in claims 1, 7 and 13-16, Stokes et al further discloses that “[t]he wine was then canned at 10° C using carbon dioxide free filling line to produce a canned wine with 0.6 g/litre of carbon dioxide and a head space in the can of 96% nitrogen, and less than 1% oxygen” (Example on page 9 lines 20-27).
In regard to the recitation of wine in aluminum container being maintained under pressure above 15 psi in claim 14, Stokes et al further discloses that wine is canned under pressure of at least 170kPa (24 psi) (page 2 line 20).
In regard to the recitation of the dissolved oxygen in wine, Stokes et al discloses that the dissolved level of oxygen in the wine is less than 1 ppm and more preferable less than 0.5 ppm (0.5 mg/l) (page 7 lines 26-28) as claimed. 
In regard to the recitation of carbon dioxide in wine, Stokes et al discloses that desirable dissolved carbon dioxide level for still wine is less than 0.8 g per litre (less than 800 ppm) at 10°C and normal pressure (page 6 lines 3-5) as claimed.
Further in regard to the recitation of the dissolved carbon dioxide in white and red wines (claims 1 and 9), Stokes et al discloses:
Carbon dioxide has an important role in wine making and wine. It has been reported by Bryce Rankine in "Making Good Wine - A Manual of Winemaking Practice for Australia and New Zealand" that dissolved carbon dioxide is present in wine and that higher levels are generally required in white wines than red wines. The presence of carbon dioxide contributes to the flavour of the wine (page 4 lines 16-21).
Hence, Stokes et al discloses less than 800 ppm of dissolved CO2 for still wines and the fact that higher levels are required for white wines then the red wines. The range of “less than 800 ppm” overlaps with the claimed ranges of “from 400 to 800 ppm” and “from 200 to 400 ppm”. Stokes et al also suggest that the higher values of the range refer to white wines and lower values refer to red wines. 
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the dissolved oxygen and carbon dioxide in wine and concentration of oxygen in the headspace ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).
In regard to the recitation of filtering wine prior to filling, Stokes et al discloses that the wine was micro filtered using a Zeta Plus 6OH filter (0.5 µm) and a bev ASSURE 0.45 µm filter” prior to canning (Example on page 9 lines 20-27). 
Claims 1, 9 and 14 include the recitation of the level of free SO2 from 38 ppm to 44 ppm at the winery. In regard to the free SO2 concentration in the canned wine, Stokes et al discloses that the wine that has been packaged in a two-piece aluminum can, has less than 35 ppm of free sulphur dioxide (Abstract, page 3 lines 17-19).
In regard to the recitations of “the level of free SO2 is from 38 ppm to 44 ppm at the winery” in claim 1, 9 and 14, it is noted that although the reference does not specifically disclose the free sulfur dioxide content of wine at the winery, this characteristic would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the level of free SO2 at the winery among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
It is further noted that the wine at the winery has a certain level of free SO2. The free SO2 at the winery cannot be less that the free SO2 in packaged wine.
It is further noted that Applicant’s invention is directed to the wine packaged into the aluminum container and the method of filling an aluminum container with wine. Applicant chose to express the free SO2 level of the packaged wine by referring to the free SO2 concentration at the winery. Applicant’s attention is directed to the following passage in the original specification:
In this invention the functions of S02 for wine in aluminium containers include the control of microbiological issues and minimise oxidation affects in the wine in an aluminium container. For wine at filling to have a Free S02 level of <35ppm the wine ex winery is preferred to be Free S02 level of 38 - 44 ppm this final ppm level dependent on the distance from winery to the filling plant. Free S02 depletion rate is approximately 2-3 ppm per day during transport and during storage at filling facility this needs to be taken into consideration when preparing the wine for transport from the winery to the filling facility (page 6 lines 1-8).

Hence, according to applicant’s specification, “[f]or wine at filling to have a Free S02 level of <35ppm the wine ex winery is preferred to be Free S02 level of 38 - 44 ppm this final ppm level dependent on the distance from winery to the filling plant”. Hence, if the wine at filling has S02 level of <35ppm, then the wine at the winery must have free S02 level of 38 - 44 ppm.
Stated somewhat differently, the free SO2 level of wine at the winery of 38 - 44 ppm causes the SO2 level of filled wine to be less than 35 ppm.
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

Claim 1 further includes the following limitation:
wherein dissolved oxygen at winery and after wine transfer is less than 0.5 mg/l, dissolved oxygen in storage tank at filling facility prior to canning is less than 0.5 mg/l and the dissolved oxygen content is less than 0.5 mg/l after filling of the wine into the container.

Claim 9 further includes the following limitation: 
preparing wine at a winery, wherein the wine has a dissolved oxygen level less than 0.5 mg/l;
transferring the wine to an aluminium container filling facility, wherein the dissolved oxygen level of the wine remains less than 0.5 mg/l;
microfiltering the wine prior to filling the container with the wine,
…
wherein dissolved oxygen level of the wine throughout the container filling process is maintained at less than 0.5 mg/l.
Stokes et al discloses a filled aluminum container comprising wine having dissolved oxygen content of less than 0.5 ppm (mg/l) (page 7 lines 27-28). Stokes et al stresses out the importance of low dissolved oxygen content in wine in aluminum container. Stokes et al is silent as to maintaining dissolved oxygen content of less than 0.5 ppm (mg/l) throughout the whole production process.
In regard to claims 1, 9, 14 and 17-19, Enology Notes discloses use of gases for sparging of wines in order to reduce the levels of dissolved oxygen:
Carbon dioxide, nitrogen and argon are used in wine production in three ways: 1) sparging, 2) blanketing, and 3) flushing. Sparging involves the introduction of very fine gas bubbles to help remove dissolved oxygen or CO2, or occasionally to add CO2.
The solubility of a gas in a liquid is proportional to the partial pressure of that gas in the
gaseous atmosphere in contact with that liquid. When fine bubbles are dispersed, a partial pressure develops between the sparging gas (usually N2) and the dis solved gas (usually O2). The difference in partial pressures causes the dissolved gas to leave the wine. The effectiveness of sparging is de pendent upon the wine, temperature, time, gas volume, and bubble size (page 2).
The reduction of O2 to levels low enough to control biological growth for extended periods is difficult, using blanketing gases. Some producers choose to lightly but regularly CO2-sparge partial tanks. As the CO2 comes out of solution, it helps to displace the O2 at the wine surface. Because CO2 is “heavier” than either N2 or air, it may remain on the sur face and help protect the wine. It is universally accepted that there is no better substitute for the protection from O2 than storage in completely full containers (page 2).
Gassing may be accomplished with N2, CO2, or “balanced mixtures” of the two, as well as with argon. Gassing is best accomplished by introduction at the tanks’ bottom draw. This ensures more complete displacement of oxygen out the top. Properly carried out, O2 levels less than 1% are achievable. Portable oxygen meters are useful for monitoring
effectiveness. After movement of a delicate white wine, any headspace should be gassed prior to closing the access port (pages 2-3).
Enology Notes particularly stress the importance of managing oxygen levels during the filling in containers (i.e. bottling):
There have been some recent concerns about oxygen pick-up during bottling. This is an
extremely important issue influencing wine quality, stability, and longevity.
The concentration of molecular oxygen should be measured in the wine before bottling
begins, and should be less than 0.5 mg/L. If the concentration of oxygen is greater than
0.5 mg/L, it can generally be lowered by sparging with nitrogen gas.
Just prior to bottling, air should be eliminated from all hoses, filter housing pumps, and the fill bowl by using displacement gas (nitrogen, carbon dioxide, or argon). Feed tanks should be blanketed with nitrogen or CO2, or lightly CO2 sprayed.
Bottles should be completely free of particulate matter, which can occlude oxygen, and
flushed with displacement gas just prior to filling. Any oxygen which remains in the bottle will result in an oxygen concentration increase. Any increase above 0.2 mg/L dissolved
oxygen indicates excessive pick-up (page 3).
Enology Notes stresses the importance of minimizing wine-oxygen contact (page 1). Enology Notes discloses that nitrogen is used to minimize wine-oxygen contact (page 1). Enology Notes discloses that solubility of nitrogen in wine is 14 mg/l (page 1). Enology Notes discloses that oxygen contributes to the growth of aerobic microorganisms (Page 2). Enology Notes further discloses that “monitoring molecular oxygen in wine during any stage of processing is relatively easy” (page 3). Enology Notes further discloses that the concentration of molecular oxygen in wine should be less than 0.5 mg/l (page3). Therefore, as evidenced by Enology Notes, it is important to maintain low oxygen levels during post fermentation periods and especially during the filling of the container. Enology Notes also discloses that the concentration of oxygen in wine during filling in the container should be less than 0.5 mg/l. Therefore, to perform oxygen reduction treatment such as sparging with gases at any post-fermentation step and prior to filling/bottling would have been obvious.  
Enology Notes discloses that solubility of nitrogen in wine is 14 mg/l (page 1). One of ordinary skill in the art would have been motivated to vary the amount of nitrogen depending on the desired oxygen lowering effect. One of ordinary skill in the art would have been motivated to add enough oxygen in order to achieve the desired reduction of molecular oxygen in wine to be less than 0.5 mg/l.
Nagao is further relied upon as a teaching of maintaining low level of dissolved oxygen throughout the manufacturing process of fruit wine (claim 3, [0011]). Nagao teaches a fruit wine with dissolved oxygen concentration of less than 0.5 mg/l (more preferable 0.5 ppm or less) ([0017]), for the purpose of preventing oxidative degradation of the fruit wine during long term storage ([0001]-[0003], [0010]). 
 Since Stokes seeks to maintain the quality of the packaged wine during storage in aluminum cans and to increase storage stability by minimizing headspace O2 concentration ([0007] and [0041]), it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the teachings of Enology Notes and Nagao to the packaged wine of Stokes, so that the dissolved oxygen levels in the wine throughout the aluminum container filling process is at a level below 0.5 mg/L, with the motivation of preventing oxidative degradation of the packaged wine during long-term storage.
Claims 1  includes the limitation of wine pH, alcoholic content above 9 %v/v, sorbic acid in wines having alcohol content of less than 9 %v/v.
Stokes et al discloses am exemplary embodiment of white chardonnay wine production having pH of 3.44 and ethanol content of 13.5% v/v.
It is noted that pH of 3.44 is within the claimed range. It is further noted that alcoholic content of 13.5% v/v is within the claimed range of above 9 %v/v.
Stokes et al is silent as to the canned wine having alcohol content below 9% v/v and addition of sorbic acid to wines having alcohol content of less than 9 %v/v (see claims 1, 8, 9,  14).
Fujiwara discloses canned wine product having alcohol content below 9% v/v. Fujiwara discloses alcoholic beverage that has pH of 3.0-3.5 packed in the container (Abstract). Fujiwara discloses that it is important to maintain the pH of the alcoholic beverage between 3.0 and 3.5 and employ membrane filtration in order to avoid heat sterilization treatment (Abstract, [0008], [0009], claims 1, 6). In regard to the alcoholic beverages, Fujiwara discloses wine coolers and wine as a raw alcohol material ([0010]). In regard to the container, Fujiwara discloses aluminum can ([0016]).In regard to the concentration of alcohol in the wine alcoholic beverage, Fujiwara discloses preferable alcohol content of between 6 and 10% v/v ([0012]). Fujiwara discloses membrane filtration using pore diameter that allows for the passage of aroma component ([0019]). 
In regard to the criticality of the pH range as recited, Fujiwara teaches:
In addition, the pH of the fruit juice-containing alcoholic beverage of the present invention is 3.0 to 3.5. When the pH is less than 3.0, the storage stability of fresh flavor of fruit juice is deteriorated, and when the pH is more than 3.5, the flavor of flavor of the product is adversely deteriorated, and a blurred impression is obtained. Furthermore, the growth inhibiting effect on microorganisms such as yeast and lactic acid bacteria is weakened, and the risk of microbial contamination increases ([0012]).

Fujiwara teaches that low alcohol content of wine products leads to the growth of yeast, lactic acid bacteria, etc. In regard to the criticality of the pH range as recited, Fujiwara teaches:
The alcohol concentration of the fruit juice-containing alcoholic beverage of the present invention may be 1 v / v% or more, preferably 4 to 12 v / v%, more preferably 6 to 10 v / v%. If the alcohol concentration is less than 4 v / v%, the effect of suppressing the growth of yeast, lactic acid bacteria, and the like by alcohol cannot be expected, and if the alcohol concentration is more than 12 v / v%, the alcohol odor becomes too strong to cancel out the fresh flavor of the fruit juice ([0012]).
Stated somewhat differently, Fujiwara is directed to fruit juice-containing wine that has pH of 3.0-3.5 and alcohol content of between 6 and 10% v/v (Abstract, [0010], [0012]) filled in aluminum cans ([0016]) where the fruit juice-containing wine is micro filtered prior to filling into the container, for the purpose of sterilizing the fruit juice-containing wine without losing the origin color or flavor aroma of the fruit juice-containing wine ([0007]- [0009)).
Since Stokes discloses that the packaged “wine” includes still, sparkling, and fortified wines, as well as wines blended with mineral waters and fruit juices  (page 2 bottom paragraph, p[age 3 line 1 of WO 03/029089), it would have been obvious to one having ordinary skill in the art at the time to modify the packaged wine of Stokes with that of Fujiwara so that the wine is a fruit juice-containing wine having an alcohol content of 7.0 % v/v, in order to make a low-alcohol wine beverage for health conscious consumers.
Fujiwara is silent as to the addition of sorbic acid to wines having alcohol content of less than 9 %v/v.
Zoecklein discloses that sorbic acid is widely used in the wine and food industry as a chemical preservative for inhibiting fermentative yeasts (page 209, paragraph 1). Zoecklein also discloses that alcohol content is known to affect the activity of sorbic acid and that the lower the alcohol content, the greater the concentration of sorbic acid needed for inhibition of wine yeast (page 210, paragraph 5). Zoecklein shows in Table 13-1 that a wine having alcohol content of 12% v/v requires a sorbic acid level of 100 mg/L while wine having alcohol content of 10-11% v/v requires a sorbic acid level of 150 mg/L for inhibition of wine yeast.
It is further noted that the disclosure of the main reference, Stokes et al (WO 2006026801 A1), incorporates the specification of WO 03/029089:
In patent application WO 03/029089 Barokes disclosed a method of successfully packaging wine in two-piece aluminium cans. The contents of that specification are incorporated into this specification by this reference. 

In WO 03/029089, Stokes discloses that the packaged “wine” includes still, sparkling, and fortified wines, as well as wines blended with mineral waters and fruit juices  (page 2 bottom paragraph, page 3 line 1 of WO 03/029089), Hence, it would have been obvious to one having ordinary skill in the art at the time to modify the packaged wine of Stokes with that of Fujiwara so that the wine is a fruit juice-containing wine having an alcohol content of less than 9.0 % v/v, in order to make a low-alcohol wine beverage for health conscious consumers.
It would further have been obvious to one having ordinary skill in the art at the time of the invention to add sorbic acid at a level greater than 90 mg/L (such as greater than 150 mg/L) to the packaged wine and fruit juice blend of modified Stokes, as taught by Zoecklein, in order to successfully inhibit yeast production according to the alcohol content of the fruit juice-containing wine and further preserve the packaged wine beverage.
With respect to the dissolved oxygen level in the wine during the filling process, Zoecklein is further relied on for teaching that before bottling, dissolved oxygen in wine should be lowered to less than 0.5 mg/L for white wine and less than 1.0 mg/L for reds (page 225, paragraph 5) in order to control/prevent biological growth for extended periods (page 224, paragraph 5). Zoecklein discloses that the dissolved oxygen in wine can be removed by sparging with nitrogen, carbon dioxide, and/or argon gas, and that oxidation of wine can be prevented by blanketing and flushing wine containers with these inert gases (page 224, paragraphs 3-7).
Since Stokes seeks to maintain the quality of the packaged wine during storage in aluminum cans and to increase storage stability by minimizing headspace oxygen concentration (page 1 lines 29-30 and page 6 lines 27-30 of WO 03/029089), it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the teachings of Zoecklein to the packaged wine of Stokes, so that the dissolved oxygen levels in the wine throughout the aluminum container filling process is at a level below 0.5 mg/L, with the motivation of preventing oxidative degradation of the packaged wine during long-term storage.
Zoecklein is also relied on for teaching that dissolved CO2 concentration in wine significantly influences the taste of the wine, in that CO2 enhances the sense of acidity and odor intensity in wine (Zoecklein, bottom of page 223 to top of page 224).
Since Stokes seeks to maintain the quality of the packaged wine during storage in aluminum cans (page 1 lines 29-30 and page 6 lines 27-30 of WO 03/029089), it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the teachings of Zoecklein to the packaged wine of Stokes, in order to optimize the final levels of dissolved CO2 in the wine.
Since Stokes discloses that the packaged “wine” includes still, sparkling, and fortified wines, as well as wines blended with mineral waters and fruit juices  (page 2 bottom paragraph, page 3 line 1 of WO 03/029089), it would have been obvious to one having ordinary skill in the art at the time to modify the packaged wine of Stokes with that of Fujiwara so that the wine is a fruit juice-containing wine having an alcohol content of 7.0 % v/v, in order to make a low-alcohol wine beverage for health conscious consumers.
In regard to the limitation of the “final levels of dissolved CO2 in the wine are from 400 to 800 ppm for white wines and from 200 ppm to 400 ppm for red wines”, Waidelich discloses:
[0008] As described above, CO2 is widely used in the field of wine production. However, the concentration of CO2 in wine significantly influences its taste. The relevance of the fact as to whether the CO2 concentration of the wine exists naturally or CO2 is applied during processing the wine is not of importance. Influencing the taste depends on the structure of the wine as well as on the concentration of acid in the wine. This effect is achieved in different ways depending on the kind of wine. For illustration, FIG. 5 shows a correlation between the CO2 concentration of wine and the attribute of the sensory perception: cloudy, harmonised, lively, fresh und tart. In conclusion, low CO2 concentrations as well as high CO2 concentrations are not desired. 
[0009] Generally, advantageous CO2  concentrations of white wines are arranged within a range of 0.6 to 0.8 g/l. By way of exception, a concentration up to 1.0 g/l can also provide a lively and fresh sensory perception. However, the sensory perception itself is influenced by e.g. regional influences of consumers which effect the respective sensory perceptions. 
[0010] In contrast to white wine, the CO2 concentration of red wine should be lower than 0.5 g/l to provide a full-bodied and soft sensory perception. The natural CO2 concentrations in red wines vary significantly depending on the way of production and consequent treatment. 

As stated above, in regard to the recitation of carbon dioxide in wine, Stokes et al discloses that desirable dissolved carbon dioxide level for still wine is less than 0.8 g per litre (less than 800 ppm) at 10°C and normal pressure (page 6 lines 3-5) as claimed. Stokes et al also discloses less than 800 ppm of dissolved CO2 for still wines and the fact that higher levels are required for white wines then the red wines.
Therefore, one of ordinary skill in the art would have been motivated to modify Stokes in view of Waidelich, and to optimize final level of carbon dioxide in the wine so that it is below 500 ppm for red wines and is within 600 to 800 ppm for white wines depending on the type of wine and desired sensory perception such as cloudy, harmonised, lively, fresh und tart as suggested by Waidelich.



Claims 1, 9 and 14 have been amended to include the limitation of “wherein the filtration system was sanitized and tested for integrity prior to being filled”, Filtsep.com discloses:
Fully automated filtration systems are programmed with process control software which allow regular cleaning and sterilization cycles to be performed. Process data and test results of the integrity test are stored in database systems. The process data can be regularly reviewed in order to monitor the consistency of the process and for further process optimization to reduce filtration costs.
Applications (wine, beer and water)
The filter housings are connected to the supplies for water, steam, gas and the CIP solution. These media are used for the cleaning and sterilization process of the filter elements, housings and stainless steel pipe work. The pressure conditions across the filtration system are monitored by pressure gauges. For the regularly performed integrity test the final filter housing is equipped with the required connection valves.
Fully automated filtration systems are programmed with process control software which allow regular cleaning and sterilization cycles to be performed. Process data and test results of the integrity test are stored in database systems. The process data can be regularly reviewed in order to monitor the consistency of the process and for further process optimization to reduce filtration costs.
Membrane filter elements are individually integrity tested during the manufacturing process to guarantee highest product quality and reliable process conditions for the user and uncompromised safety for the consumer of the beverage.
Integrity Test
To guarantee the functionality of the membrane filters under process conditions even after multiple steaming and cleaning cycles and to reliably prevent microbiological contamination, membrane filters are regularly tested for integrity.
The integrity test has to be performed after the sterilization process of the filter cartridges and the system prior to the start of the filling process to guarantee that the complete production lot is free of beverage-spoiling micro-organisms.

One of ordinary skill in the art would have been further motivated to perform sterilization and integrity testing to guarantee the functionality of the membrane filters under process conditions even after multiple steaming and cleaning cycles and to reliably prevent microbiological contamination, membrane filters as suggested by Filtsep.com
In regard to claims 2, 15 and 16, Stokes et al discloses that the wine has less than 35 ppm of free sulphur dioxide (Abstract, page 3, line 19). Further, regarding the free sulphur dioxide range, it is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).
In regard to claims 3,15 and 16, Stokes et al discloses that “[w]e have found best results are achieved when the bacteria count is < 10 CFU per 100ml and the yeast count is < 10 CFU per 100ml. CFU refers to colony forming unit” (page 7 lines 19-21). Further, regarding the bacteria and yeast content range, it is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).	
In regard to claim 1, Modified Stokes is silent as to the sterile grade filtration system. Regarding claims 5, 10 and 20-21, Modified Stokes is silent with respect to using a multi stage microfiltration treatment, in particular a two stage microfiltration treatment for microfiltering, wherein the filter pore diameters are 1.0 um or less, preferably at least 0.60 um in a first filter housing, and from 0.30 um to 0.45 um in at least one subsequent stage filter housing.
Dau discloses a multi stage microfiltration treatment composed of several membrane filter modules coupled to each other, whereby some of the filter modules are coupled consecutively (see Fig. 1 and col. 6, lines 18-22, 41-43) for simultaneously clarifying and sterilizing the wine (col. 5, lines 44-49).
It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize the multi stage microfiltration treatment of Dau in the method of Modified Stokes, with the predictable result of simultaneously clarifying and sterilizing the wine.
It is noted that cross flow filtration units may be positioned “in line”, i.e. according to the common definition as units arranged in straight line. The geometrical positioning of filtration units would not impart patentable distinction. The filtration units would still function as intended when positioned in straight line.  

Claim 6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stokes et al (WO 2006/026801 A1) in view of Enology Notes, Nagao (JP 2010-158207), Zoecklein et al (Wine Analysis and Production), Fujiwara et al (JP 2004-236582) (cited in IDS dated 11/26/2014, hereinafter “Fujiwara”), Stokes et al (WO 03/029089),  Waidelich (US 2009/0104308 A1), Dau et al (US 4,724,080) and filtsep.com (“Filtration in beverages: Process innovation for the final step prior to bottling https://www.filtsep.com/content/features/filtration-in-beverages-process-innovation-for-the-final-step-prior-to-bottling/ March 18, 2009) as applied to claims 5 and 10 above and further in view of  Pahl et al. (US 2005/0126980 A1) (hereinafter “Pahl").
Regarding claims 6 and 11, Modified Stokes is silent with respect to the filter pore diameters are 1.0 um or less, preferably at least 0.60 um in a first filter housing, and from 0.30 um to 0.45 um in at least one subsequent stage filter housing.
Pahl discloses a cross-flow filtration unit for filtering fluids including wine, where the filtration unit comprises two membrane layers (Abstract, [0014]), where the first membrane layer has a filter pore diameter of 0.65 um and the second membrane layer has filter pore diameter of 0.45 um ([0027] and see Fig. 1). Pahl’s two-ply membrane system is considered to be able to carry out a two stage microfiltration treatment, where a single filtration simultaneously encompasses both pre-filtration and final filtration ([0035]).
With respect to the pore diameter of the filters in each stage, since Pahl discloses using a first membrane layer having a pore diameter of 0.65 um and a second membrane layer having a pore diameter of 0.45 um, it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the filter pore sizes of Pahl to the method of Modified Stokes so that the first filtering stage comprises filters having pore diameters of 0.65 um and the second filtering stage comprises filters having pore diameters of 0.45 um, with the predictable result of simultaneously clarifying and sterilizing the wine.

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the filtration system as claimed it is noted that Dau discloses a multi stage microfiltration treatment composed of several membrane filter modules coupled to each other, whereby some of the filter modules are coupled consecutively (see Fig. 1 and col. 6, lines 18-22, 41-43) for simultaneously clarifying and sterilizing the wine (col. 5, lines 44-49). It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize the multi stage microfiltration treatment of Dau in the method of Modified Stokes, with the predictable result of simultaneously clarifying and sterilizing the wine. Pahl discloses a cross-flow filtration unit for filtering fluids including wine, where the filtration unit comprises two membrane layers (Abstract, [0014]), where the first membrane layer has a filter pore diameter of 0.65 um and the second membrane layer has filter pore diameter of 0.45 um ([0027] and see Fig. 1). Pahl’s two-ply membrane system is considered to be able to carry out a two stage microfiltration treatment, where a single filtration simultaneously encompasses both pre-filtration and final filtration ([0035]). With respect to the pore diameter of the filters in each stage, since Pahl discloses using a first membrane layer having a pore diameter of 0.65 um and a second membrane layer having a pore diameter of 0.45 um, it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the filter pore sizes of Pahl to the method of Modified Stokes so that the first filtering stage comprises filters having pore diameters of 0.65 um and the second filtering stage comprises filters having pore diameters of 0.45 um, with the predictable result of simultaneously clarifying and sterilizing the wine.
It is noted that cross flow filtration units may be positioned “in line”, i.e. according to the common definition as units arranged in straight line. The geometrical positioning of filtration units would not impart patentable distinction. The filtration units would still function as intended when positioned in straight line.  
In response to Applicant’s arguments regarding the newly added limitation of “wherein the filtration system was sanitized and tested for integrity prior to being filled”, Filtsep.com discloses:
Fully automated filtration systems are programmed with process control software which allow regular cleaning and sterilization cycles to be performed. Process data and test results of the integrity test are stored in database systems. The process data can be regularly reviewed in order to monitor the consistency of the process and for further process optimization to reduce filtration costs.
Applications (wine, beer and water)
The filter housings are connected to the supplies for water, steam, gas and the CIP solution. These media are used for the cleaning and sterilization process of the filter elements, housings and stainless steel pipe work. The pressure conditions across the filtration system are monitored by pressure gauges. For the regularly performed integrity test the final filter housing is equipped with the required connection valves.
Fully automated filtration systems are programmed with process control software which allow regular cleaning and sterilization cycles to be performed. Process data and test results of the integrity test are stored in database systems. The process data can be regularly reviewed in order to monitor the consistency of the process and for further process optimization to reduce filtration costs.
Membrane filter elements are individually integrity tested during the manufacturing process to guarantee highest product quality and reliable process conditions for the user and uncompromised safety for the consumer of the beverage.
Integrity Test
To guarantee the functionality of the membrane filters under process conditions even after multiple steaming and cleaning cycles and to reliably prevent microbiological contamination, membrane filters are regularly tested for integrity.
The integrity test has to be performed after the sterilization process of the filter cartridges and the system prior to the start of the filling process to guarantee that the complete production lot is free of beverage-spoiling micro-organisms.

One of ordinary skill in the art would have been further motivated to perform sterilization and integrity testing to guarantee the functionality of the membrane filters under process conditions even after multiple steaming and cleaning cycles and to reliably prevent microbiological contamination, membrane filters as suggested by Filtsep.com
On 03/23/2022, Applicants have submitted the supplementary Affidavit under 37CFR 1.132 by Steven J.A. Barics. Affiant had presented a personal opinion that filtration system, as now claimed, is distinctive from the filtration system as disclosed by Stokes, Pahl and Dau. The Declaration was not sufficient to overcome the strong case of obviousness as presented in the rejection above.
The response to previously presented Applicant’s arguments is incorporated below.
In response to Applicant’s arguments regarding the control of pH and sorbic acid range for low alcohol, wine, it is noted that claim 1-3, 7-9, and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stokes et al (WO 2006/026801 A1) in view of Enology Notes, Nagao (JP 2010-158207), Zoecklein et al (Wine Analysis and Production), Fujiwara et al (JP 2004-236582) (cited in IDS dated 11/26/2014, hereinafter “Fujiwara”), Stokes et al (WO 03/029089) and  Waidelich (US 20090104308 A1).
As stated in the Office action above, Stokes et al is silent as to the canned wine having alcohol content below 9% v/v and addition of sorbic acid to wines having alcohol content of less than 9 %v/v (see claims 1, 9, 14). Fujiwara discloses canned wine product having alcohol content below 9% v/v. Fujiwara discloses alcoholic beverage that has pH of 3.0-3.5 packed in the container (Abstract). Fujiwara discloses that it is important to maintain the pH of the alcoholic beverage between 3.0 and 3.5 and employ membrane filtration in order to avoid heat sterilization treatment (Abstract, [0008], [0009], claims 1, 6). In regard to the alcoholic beverages, Fujiwara discloses wine coolers and wine as a raw alcohol material ([0010]). In regard to the container, Fujiwara discloses aluminum can ([0016]).In regard to the concentration of alcohol in the wine alcoholic beverage, Fujiwara discloses preferable alcohol content of between 6 and 10% v/v ([0012]). Fujiwara discloses membrane filtration using pore diameter that allows for the passage of aroma component ([0019]). 
In regard to the criticality of the pH range as recited, Fujiwara teaches:
In addition, the pH of the fruit juice-containing alcoholic beverage of the present invention is 3.0 to 3.5. When the pH is less than 3.0, the storage stability of fresh flavor of fruit juice is deteriorated, and when the pH is more than 3.5, the flavor of flavor of the product is adversely deteriorated, and a blurred impression is obtained. Furthermore, the growth inhibiting effect on microorganisms such as yeast and lactic acid bacteria is weakened, and the risk of microbial contamination increases ([0012]).

Fujiwara teaches that low alcohol content of wine products leads to the growth of yeast, lactic acid bacteria, etc. In regard to the criticality of the pH range as recited, Fujiwara teaches:
The alcohol concentration of the fruit juice-containing alcoholic beverage of the present invention may be 1 v / v% or more, preferably 4 to 12 v / v%, more preferably 6 to 10 v / v%. If the alcohol concentration is less than 4 v / v%, the effect of suppressing the growth of yeast, lactic acid bacteria, and the like by alcohol cannot be expected, and if the alcohol concentration is more than 12 v / v%, the alcohol odor becomes too strong to cancel out the fresh flavor of the fruit juice ([0012]).
Stated somewhat differently, Fujiwara is directed to fruit juice-containing wine that has pH of 3.0-3.5 and alcohol content of between 6 and 10% v/v (Abstract, [0010], [0012]) filled in aluminum cans ([0016]) where the fruit juice-containing wine is micro filtered prior to filling into the container, for the purpose of sterilizing the fruit juice-containing wine without losing the origin color or flavor aroma of the fruit juice-containing wine ([0007]- [0009)).
Since Stokes discloses that the packaged “wine” includes still, sparkling, and fortified wines, as well as wines blended with mineral waters and fruit juices  (page 2 bottom paragraph, p[age 3 line 1 of WO 03/029089), it would have been obvious to one having ordinary skill in the art at the time to modify the packaged wine of Stokes with that of Fujiwara so that the wine is a fruit juice-containing wine having an alcohol content of 7.0 % v/v, in order to make a low-alcohol wine beverage for health conscious consumers.
Fujiwara is silent as to the addition of sorbic acid to wines having alcohol content of less than 9 %v/v.
Zoecklein discloses that sorbic acid is widely used in the wine and food industry as a chemical preservative for inhibiting fermentative yeasts (page 209, paragraph 1). Zoecklein also discloses that alcohol content is known to affect the activity of sorbic acid and that the lower the alcohol content, the greater the concentration of sorbic acid needed for inhibition of wine yeast (page 210, paragraph 5). Zoecklein shows in Table 13-1 that a wine having alcohol content of 12% v/v requires a sorbic acid level of 100 mg/L while wine having alcohol content of 10-11% v/v requires a sorbic acid level of 150 mg/L for inhibition of wine yeast.
It is further noted that the disclosure of the man reference, Stokes et al (WO 2006026801 A1), incorporates the specification of WO 03/029089:
In patent application WO 03/029089 Barokes disclosed a method of successfully packaging wine in two-piece aluminium cans. The contents of that specification are incorporated into this specification by this reference. 
In WO 03/029089, Stokes discloses that the packaged “wine” includes still, sparkling, and fortified wines, as well as wines blended with mineral waters and fruit juices  (page 2 bottom paragraph, page 3 line 1 of WO 03/029089), Hence, it would have been obvious to one having ordinary skill in the art at the time to modify the packaged wine of Stokes with that of Fujiwara so that the wine is a fruit juice-containing wine having an alcohol content of less than 9.0 % v/v, in order to make a low-alcohol wine beverage for health conscious consumers.
It would further have been obvious to one having ordinary skill in the art at the time of the invention to add sorbic acid at a level greater than 90 mg/L (such as greater than 150 mg/L) to the packaged wine and fruit juice blend of modified Stokes, as taught by Zoecklein, in order to successfully inhibit yeast production according to the alcohol content of the fruit juice-containing wine and further preserve the packaged wine beverage.
In response to Applicant’s arguments regarding the carbon dioxide level, it is noted that Waidelich discloses:
[0008] As described above, CO2 is widely used in the field of wine production. However, the concentration of CO2 in wine significantly influences its taste. The relevance of the fact as to whether the CO2 concentration of the wine exists naturally or CO2 is applied during processing the wine is not of importance. Influencing the taste depends on the structure of the wine as well as on the concentration of acid in the wine. This effect is achieved in different ways depending on the kind of wine. For illustration, FIG. 5 shows a correlation between the CO2 concentration of wine and the attribute of the sensory perception: cloudy, harmonised, lively, fresh und tart. In conclusion, low CO2 concentrations as well as high CO2 concentrations are not desired. 
[0009] Generally, advantageous CO2 concentrations of white wines are arranged within a range of 0.6 to 0.8 g/l. By way of exception, a concentration up to 1.0 g/l can also provide a lively and fresh sensory perception. However, the sensory perception itself is influenced by e.g. regional influences of consumers which effect the respective sensory perceptions. 
[0010] In contrast to white wine, the CO2 concentration of red whine should be lower than 0.5 g/l to provide a full-bodied and soft sensory perception. The natural CO2  concentrations in red wines vary significantly depending on the way of production and consequent treatment. 

As stated above, in regard to the recitation of carbon dioxide in wine, Stokes et al discloses that desirable dissolved carbon dioxide level for still wine is less than 0.8 g per litre (less than 800 ppm) at 10°C and normal pressure (page 6 lines 3-5) as claimed. Stokes et al also discloses less than 800 ppm of dissolved CO2 for still wines and the fact that higher levels are required for white wines then the red wines.
Therefore, one of ordinary skill in the art would have been motivated to modify Stokes in view of Waidelich, and to optimize final level of carbon dioxide in the wine so that it is below 500 ppm for red wines and is within 600 to 800 ppm for white wines depending on the type of wine and desired sensory perception such as cloudy, harmonised, lively, fresh und tart as suggested by Waidelich.
In the Reply to the Decision of the Patent Trial and Appeal Board mailed 02/25/2021 filed 04/20/21, Applicants have submitted an Affidavit under 37 C.F.R.1.132 by Steven J.A. Barics.
Affiant states the following:
8. At my direction, trials were conducted wherein white and red wines were prepared according to Stokes et al., and according to the current claims of the Application. (See Tables IOC and 10D.) These Tables compared wine produced by the Applicant's process, as now claimed, ("Inventive Cans") with wine produced by the process of the Stokes Application ("Comparative Cans").
9.    These results clearly show that white wine from the Comparative Cans does not perform as well as wines contained in the Applicant's Inventive Cans over long storage times. When comparing wine contained in the Comparative Cans versus wine contained in the Inventive Cans, as shown in Table 10D, the white wine in the Inventive Cans maintained good quality with sustained positive wine characteristics for at least 24 months. In contrast, wine produced by the process of Stokes et al., as shown in the Comparative Cans, began to show spoilage and bitterness, as well as a tinny taste, with diminished wine quality as soon as three months after storage. By nine months the wine was spoiled and was undrinkable by twelve months.
10.    I also requested that a similar test be run on red wines which is shown in attached Table 10C. Similar results occurred to those for white wine. Specifically, red wine produced by the claimed invention (Inventive Cans), particularly maintaining a level of Dissolved Oxygen at less than 0.5 mg/L throughout the wine production process, results in a red wine with integrity, stability, longevity and varietal characteristics for more than 24 months. In contrast, red wine produced by the process of Stokes et al. (Comparative Cans) had limited storage capability with loss of integrity, stability, longevity and varietal characteristics after twelve months.
11.    As a result there is a clear unobvious difference between wine in cans produced by the currently claimed process and wine in cans produced by the process of Stokes et al.
Examiner was not able to find the description of any method steps, materials and means for preparing the wines according to the “Stokes et al” and/or according to the pending claims. Therefore, the provided evidence does not commensurate in scope with claims.
Table 10 C provides description of wine at initial stage, 3, 6, 9, 12, 18, and 24 months for the red wine. The only distinguishable feature for two wines presented in Table 10 C is the difference in dissolved oxygen throughout the filing process being less than 0.5 mg/l vs less than 0.7 mg/l. It is noted that the range of less than 0.7 mg/l also includes all the values that are below 0.5 mg/l. 
It is further noted that Stokes et al discloses a filled aluminum container comprising wine having dissolved oxygen content of less than 0.5 ppm (mg/l) (page 7 lines 27-28). The Declaration does not present any data regarding the dissolved oxygen content of the canned wine. It is also not clear how Declarant employs the value of dissolved oxygen throughout the filing process being less than 0.7 mg/l, when Stokes et al does not teach such value at filling. Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). In this case, there is no explanation as to the how the value of dissolved oxygen throughout the filing process being less than 0.7 mg/l has been chosen, since Stokes et al does not teach such value. 
Hence, it is not clear what features of the claimed invention were responsible for such drastic difference in wine quality. 
Further in response to Applicant’s arguments regarding the dissolved oxygen level, it is noted that the instant claims recite the following limitations regarding the dissolved oxygen level:
Claim 1. A filled aluminium container comprising wine having a headspace characterised in that the maximum oxygen content of the head space is 1 % v/v, ....
the wine has dissolved oxygen levels throughout the aluminium container filling process at a level less than 0.5 mg/1...
wherein dissolved oxygen at winery and after wine transfer is less than 0.5 mg/1, dissolved oxygen in storage tank at filling facility prior to canning is less than 0.5 mg/1 and the dissolved oxygen content is less than 0.5 mg/1 after filling of the wine into the container.

Claim 9. A method of filling an aluminium container with wine comprising
preparing wine at a winery, wherein the wine has a dissolved oxygen level less than 0.5 mg/l;
transferring the wine to an aluminium container filling facility, wherein the dissolved oxygen level of the wine remains less than 0.5 mg/1; ...
... wherein dissolved oxygen level of the wine throughout the container filling process is maintained at less than 0.5 mg/1.

Claim 14. A filled aluminium container comprising micro filtered wine having:
a headspace having a maximum oxygen content of the head space is 1 % v/v; ...
a dissolved oxygen level of below 0.5 mg/l, and wherein the dissolved oxygen level of the wine has been maintained at 0.5 mg/l.

It is noted that Stokes et al discloses a filled aluminum container comprising wine having dissolved oxygen content of less than 0.5 ppm (mg/l) (page 7 lines 27-28). Stokes et al stresses out the importance of low dissolved oxygen content in wine in aluminum container. Even though, Stokes et al is silent as to maintaining dissolved oxygen content of less than 0.5 ppm (mg/l) throughout the different stages of the wine production, in no way Stokes et al discourage from the dissolved oxygen control during various stages of wine production. It is further noted that Stokes is not relied upon as a teaching of dissolved oxygen during various stages of wine production. Enology Notes is relied upon as a teaching of oxygen control during various stages of wine production.
Enology Notes discloses use of gases for sparging of wines in order to reduce the levels of dissolved oxygen:
Carbon dioxide, nitrogen and argon are used in wine production in three ways: 1) sparging, 2) blanketing, and 3) flushing. Sparging involves the introduction of very fine gas bubbles to help remove dissolved oxygen or CO2, or occasionally to add CO2.
The solubility of a gas in a liquid is proportional to the partial pressure of that gas in the
gaseous atmosphere in contact with that liquid. When fine bubbles are dispersed, a partial pressure develops between the sparging gas (usually N2) and the dissolved gas (usually O2). The difference in partial pressures causes the dissolved gas to leave the wine. The effectiveness of sparging is dependent upon the wine, temperature, time, gas volume, and bubble size (page 2).
The reduction of O2 to levels low enough to control biological growth for extended periods is difficult, using blanketing gases. Some producers choose to lightly but regularly CO2-sparge partial tanks. As the CO2 comes out of solution, it helps to displace the O2 at the wine surface. Because CO2 is “heavier” than either N2 or air, it may remain on the sur face and help protect the wine. It is universally accepted that there is no better substitute for the protection from O2 than storage in completely full containers (page 2).
Gassing may be accomplished with N2, CO2, or “balanced mixtures” of the two, as well as with argon. Gassing is best accomplished by introduction at the tanks’ bottom draw. This ensures more complete displacement of oxygen out the top. Properly carried out, O2 levels less than 1% are achievable. Portable oxygen meters are useful for monitoring
effectiveness. After movement of a delicate white wine, any headspace should be gassed prior to closing the access port (pages 2-3).

Enology Notes particularly stress the importance of managing oxygen levels during the filling in containers (i.e. bottling):
There have been some recent concerns about oxygen pick-up during bottling. This is an
extremely important issue influencing wine quality, stability, and longevity.
The concentration of molecular oxygen should be measured in the wine before bottling
begins, and should be less than 0.5 mg/L. If the concentration of oxygen is greater than
0.5 mg/L, it can generally be lowered by sparging with nitrogen gas.
Just prior to bottling, air should be eliminated from all hoses, filter housing pumps, and the fill bowl by using displacement gas (nitrogen, carbon dioxide, or argon). Feed tanks should be blanketed with nitrogen or CO2, or lightly CO2 sprayed.
Bottles should be completely free of particulate matter, which can occlude oxygen, and
flushed with displacement gas just prior to filling. Any oxygen which remains in the bottle will result in an oxygen concentration increase. Any increase above 0.2 mg/L dissolved oxygen indicates excessive pick-up (page 3).
Enology Notes discloses that nitrogen is used to minimize wine-oxygen contact (page 1). Enology Notes discloses that solubility of nitrogen in wine is 14 mg/l (page 1). Enology Notes discloses that oxygen contributes to the growth of aerobic microorganisms (Page 2). Enology Notes further discloses that “monitoring molecular oxygen in wine during any stage of processing is relatively easy” (page 3). Enology Notes further discloses that the concentration of molecular oxygen in wine should be less than 0.5 mg/l (page3). Therefore, as evidenced by Enology Notes, it is important to maintain low oxygen levels during post fermentation periods and especially during the filling of the container. Enology Notes also discloses that the concentration of oxygen in wine during filling in the container should be less than 0.5 mg/l. Therefore, to perform oxygen reduction treatment such as sparging with gases at any post-fermentation step and prior to filling/bottling would have been obvious. 
Stokes et al discloses a filled aluminum container comprising wine having dissolved oxygen content of less than 0.5 ppm (mg/l) (page 7 lines 27-28). Stokes et al stresses out the importance of low dissolved oxygen content in wine in aluminum container. Stokes et al is silent as to maintaining dissolved oxygen content of less than 0.5 ppm (mg/l) throughout the whole production process. Enology Notes stresses the importance of minimizing wine-oxygen contact (page 1). Enology Notes discloses:--nitrogen is used to minimize wine-oxygen contact;
--oxygen contributes to the growth of aerobic microorganisms; 
--“monitoring molecular oxygen in wine during any stage of processing is relatively easy”;
--the concentration of molecular oxygen in wine should be less than 0.5 mg/l.
Therefore, as evidenced by Enology Notes it is important to maintain low oxygen levels during post fermentation periods and especially during the filling of the container. Enology Notes also discloses that the concentration of oxygen in wine during filling in the container should be less than 0.5 mg/l. Therefore, to perform oxygen reduction treatment such as sparging with gases at any post-fermentation step and prior to filling/bottling would have been obvious. 
Nagao is further relied upon as a teaching of maintaining low level of dissolved oxygen throughout the manufacturing process of fruit wine (claim 3, [0011]). Nagao teaches a fruit wine with dissolved oxygen concentration of less than 0.5 mg/l (more preferable 0.5 ppm or less) ([0017]), for the purpose of preventing oxidative degradation of the fruit wine during long term storage ([0001]-[0003], [0010]). 
 Since Stokes seeks to maintain the quality of the packaged wine during storage in aluminum cans and to increase storage stability by minimizing headspace O2 concentration ([0007] and [0041]), it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the teachings of Enology Notes and Nagao to the packaged wine of Stokes, so that the dissolved oxygen levels in the wine throughout the aluminum container filling process is at a level below 0.5 mg/L, with the motivation of preventing oxidative degradation of the packaged wine during long-term storage.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791